Exhibit 10.32

GENPACT LIMITED

2007 OMNIBUS INCENTIVE COMPENSATION PLAN

FORM OF RESTRICTED SHARE UNIT ISSUANCE AGREEMENT

THIS RESTRICTED SHARE UNIT ISSUANCE AGREEMENT (the “Agreement”), dated as of
[                    ] (the “Award Date”), is made by and between Genpact
Limited, an exempted limited company organized under the laws of Bermuda (the
“Company”) and [                    ] (“Participant”). To the extent not defined
herein, all capitalized terms in this Agreement shall have the meanings assigned
to them in the Genpact Limited 2007 Omnibus Incentive Compensation Plan (the
“Plan”).

R E C I T A L S:

WHEREAS, the Company has adopted the Plan for the purpose of promoting the
interests of the Company and its shareholders by attracting and retaining
exceptional directors, officers, employees and consultants and enabling such
individuals to participate in the long-term growth and financial success of the
Company.

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant to Participant restricted share units
under the Plan as provided for herein.

NOW, THEREFORE, for and in consideration of the premises and covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1.      Grant of Restricted Share Units.    The Company hereby awards to
Participant, as of the Award Date, an award (the “Award”) of restricted share
units under the Plan. Each restricted share unit represents the right to receive
one Common Share on the vesting date of that unit. The number of Common Shares
subject to the awarded restricted share units, the applicable vesting schedule
for the restricted share units and the underlying shares, the dates on which
those vested shares shall be issued to Participant and the remaining terms and
conditions governing the Award shall be as set forth in this Agreement.

Number of Shares

 

Subject to Award:    [            ] Common Shares (the “Shares”)
Vesting Schedule:    Participant shall vest with respect to
[                    ] provided that Participant remains in employment or
service with the Company or an Affiliate through the [            ] anniversary
of the Award Date. The Shares may vest on an accelerated basis prior to these
vesting dates in accordance with the provisions of Paragraph 3 of this
Agreement. Issuance Dates:    Each Share in which Participant vests in
accordance with the foregoing Vesting Schedule shall be issued on the date (the
“Issuance Date”) on which that Share so vests or as soon thereafter as
administratively

 

1



--------------------------------------------------------------------------------

   practicable, but in no event later than the close of the calendar year in
which such Issuance Date occurs or (if later) the fifteenth (15th) day of the
third calendar month following such Issuance Date. The issuance of the Shares
shall be subject to the Company’s collection of any Applicable Taxes in
accordance the procedures set forth in Paragraph 4 of this Agreement.

2.      Limited Transferability.    Prior to actual receipt of the Shares which
vest and become issuable hereunder, Participant may not transfer any interest in
the Award or the underlying Shares. Any Shares which vest hereunder but which
otherwise remain unissued at the time of Participant’s death may be transferred
pursuant to the provisions of Participant’s will or the laws of inheritance or
to Participant’s designated beneficiary or beneficiaries of this Award.
Participant may make such a beneficiary designation at any time by filing the
appropriate form with the Committee or its designee.

3.      Cessation of Employment.

(a)       Except as otherwise provided in this Paragraph 3 or in Participant’s
employment agreement, should Participant cease employment or service for any
reason prior to vesting in one or more Shares subject to this Award, then the
Award shall be immediately canceled with respect to those unvested Shares, and
the number of restricted share units will be reduced accordingly. Participant
shall thereupon cease to have any right or entitlement to receive any Shares
under those canceled units.

(b)       Should Participant’s employment or service be terminated by the
Company other than for Cause prior to vesting in one or more Shares subject to
this Award then Participant shall vest in all the Shares at the time subject to
this Award, and those vested Shares shall be issued to Participant, subject to
the Company’s collection of the Applicable Taxes, on such date or as soon
thereafter as administratively practicable, but in no event later than the close
of the calendar year in which such termination occurs or (if later) the
fifteenth (15th) day of the third calendar month following such termination
date. For purposes of this Agreement, “Cause” shall mean “Cause” as defined in
any employment or consulting agreement between Participant and the Company or an
Affiliate in effect at the time of such termination or, in the absence of such
an employment or consulting agreement: (A) any conviction by a court of, or
entry of a pleading of guilty or nolo contendere by Participant with respect to,
a felony or any lesser crime involving moral turpitude or a material element of
which is fraud or dishonesty; (B) Participant’s willful dishonesty of a
substantial nature towards the Company and any of its Affiliates;
(C) Participant’s use of alcohol or drugs which materially interferes with the
performance of his duties to the Company and/or its Affiliates or which
materially compromises the integrity and reputation of Participant or the
Company and/or its Affiliates; or (E) Participant’s material, knowing and
intentional failure to comply with material applicable laws with respect to the
execution of the Company’s and its Affiliates’ business operations.

4.      Issuance of Common Shares.

(a)       On the Issuance Date or as soon thereafter as practicable, the Company
shall issue to or on behalf of Participant a certificate (which may be in
electronic form) for the

 

2



--------------------------------------------------------------------------------

number of Common Shares underlying the restricted share units which vest under
the Award on such date, subject, however, to the Company’s collection of any
Applicable Taxes.

(b)       Any Applicable Taxes required to be withheld with respect to the
issuance of the vested Shares shall be paid through an automatic Share
withholding procedure pursuant to which the Company will withhold, at the time
of such issuance, a portion of the Shares with a Fair Market Value (measured as
of the issuance date) equal to the amount of those taxes; provided, however,
that the amount of any Shares so withheld shall not exceed the amount necessary
to satisfy the Company’s required withholding obligations using the minimum
statutory withholding rates. Notwithstanding the foregoing, the Company may, in
its sole discretion, require that such Applicable Taxes be paid through
Participant’s delivery of his or her separate check payable to the Company in
the amount of such taxes.

(c)       In no event will any fractional shares be issued.

(d)       The holder of this Award shall not have any shareholder rights,
including voting or dividend rights, with respect to the Shares subject to the
Award until Participant becomes the record holder of those Shares following
their actual issuance after the satisfaction of the Applicable Taxes.

5.      Compliance with Laws and Regulations.    The issuance of Shares pursuant
to the Award shall be subject to compliance by the Company and Participant with
all applicable laws, rules and regulations and to such approvals by any
regulatory or governmental agency as may be required. The Committee, in its sole
discretion, may postpone the issuance or delivery of Shares as the Committee may
consider appropriate and may require Participant to make such representations
and furnish such information as it may consider appropriate in connection with
the issuance or delivery of Shares in order to be in compliance with applicable
laws, rules and regulations.

6.      Successors and Assigns.    Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Company and its successors and assigns and Participant
and Participant’s assigns, beneficiaries, executors, administrators, heirs and
successors.

7.      Notices.    All notices, demands and other communications provided for
or permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:

if to the Company:

Genpact Limited

Canon’s Court

22 Victoria Street

Hamilton HM EX

Bermuda

Attn: Secretary

with a copy to:

 

3



--------------------------------------------------------------------------------

Genpact Process Solutions LLC

105 Madison Avenue

Second Floor

New York, NY 10016

Attn: Legal Department

if to Participant, at Participant’s last known address on file with the Company;

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.

8.      Construction.    This Agreement and the Award evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan. All decisions of the Committee with respect to any
question or issue arising under the Plan or this Agreement shall be conclusive
and binding on all persons having an interest in the Award.

9.      Governing Law.    This Agreement shall be construed and interpreted in
accordance with the laws of the State of New York without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of New York. Each Participant and the Company hereby waive,
to the fullest extent permitted by applicable law, any right either of them may
have to a trial by jury in respect to any litigation directly or indirectly
arising out of, under or in connection with this Agreement or the Plan.

10.      Employment at Will.    Except as may otherwise be set forth in
Participant’s employment agreement, nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue in service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Affiliate employing or retaining Participant) or of
Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s employment or service at any time for any reason, with or without
cause.

11.      Signature in Counterparts.    This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto were upon the same instrument.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

GENPACT LIMITED Signature:                                      
                                              
Name:                                      
                                                     
Title:                                      
                                                        PARTICIPANT
Signature:                                      
                                              
Name:                                      
                                                     
Address:                                      
                                                 

 

5